Exhibit 10.7
 
January 28, 2008


Floyd Warkol, Chief Executive Officer
KSW INC.
37-16 23rd Street
Long Island City, NY 11101


Dear Mr. Warkol:


Bank of America, N.A, is pleased to renew the availability period for your Two
Million and 100/100 Dollars ($2,000, 000.00) Line of Credit documented by
Facility No. 1 of the Loan Agreement dated April 1, 2007 (including any previous
amendments, the “Agreement”). The availability period shall now expire on April
1, 2009 (the “Expiration Date”). All other terms and conditions of the Agreement
shall remain in full force and effect.


I also want to take this opportunity to thank you for your business. I believe
we can continue to provide your company with the same high level of customer
service and expertise.


If you have any questions, please contact your Client Manager, Victoria E.
Scolaro at (631) 547-7720.




By:
     
/s/ Eileen A. Santucci
                                                                                       
   
Eileen A. Santucci, Document Administrator
 

 